Case 19-41154-bem                 Doc 119       Filed 11/17/20 Entered 11/17/20 14:16:45                  Desc Main
                                               Document     Page 1 of 16



                                   UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF GEORGIA
                                            ROME DIVISION

 IN RE:                                                           )              CHAPTER 11
                                                                  )
 AMERICAN BERBER, INC., and                                       )              Substantively Consolidated
                                                                  )
 AMERICAN CARPET GROUP, INC.,                                     )              Case No. 19-41154-bem
                                                                  )
                                                 Debtors.         )

                         UNITED STATES TRUSTEE’S MOTION FOR APPOINTMENT
                            OF A CHAPTER 11 TRUSTEE OR EXAMINER

             COMES NOW Nancy Gargula, United States Trustee for Region 21 (“United States

 Trustee”), pursuant to 28 U.S.C. § 586(a)(3), and respectfully moves the Court to enter an order

 directing the appointment of a chapter 11 trustee, or, in the alternative, an examiner for American

 Berber, Inc., and American Carpet Group, Inc. In support of this motion, the United States Trustee

 shows the Court as follows.

                                                          STANDING

             The United States Trustee is a party in interest and may raise, appear and be heard on any

 issue in any case of proceeding under title 11. 11 U.S.C. § 307. Pursuant to 28 U.S.C. § 586(a)(3),

 the United States Trustee’s duties include supervising the administration of chapter 11 cases. The

 United States Trustee has standing to file motions to dismiss or convert chapter 11 cases, and to

 seek the appointment of a Chapter 11 trustee, or examiner under 11 U.S.C. §§ 307, 1104(a), 1104(c)

 and 1112(b)(1), as well as 28 U.S.C. § 586. 1




 1   See also Collier on Bankruptcy ¶ 1112.04[1] (Alan N. Resnick & Henry J. Sommer eds., 16th ed.).
Case 19-41154-bem              Doc 119       Filed 11/17/20 Entered 11/17/20 14:16:45                          Desc Main
                                            Document     Page 2 of 16



                                          COURSE OF PROCEEDING

          1.        On May 16, 2019, American Berber, Inc., (“Berber”) filed a voluntary petition for

 relief under chapter 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy

 Code”), in the United States Bankruptcy Court for the Northern District of Georgia.

          2.        In August 2019, the Court entered orders substantively consolidating Berber’s

 estate with that of American Carpet Group, Inc. (“Carpet”). 2

          3.        On its petition, Berber estimated assets of approximately $1,694,357.37 and

 estimated liabilities between $500 million to $550 million. 3 Berber’s List of 20 Largest Unsecured

 Creditors 4 indicates total debt in the amount of $5,196,171.02. 5

          4.        According to the Disclosure Statement 6 filed on October 12, 2020, Berber was

 formed by Howard E. Johnson in 1997 as a carpet manufacturing company. Since its inception,

 Berber has been located in Dalton, Georgia.

          5.        According to the petition, schedules, and documents filed with the court, Howard

 E. Johnson is the Chief Executive Officer and the 100% owner and equity security holder of

 Berber. 7

          6.        Berber continues to operate its business as a debtor-in-possession pursuant to

 sections 1107(a) and 1108 of the Bankruptcy Code.

          7.        On June 26, 2019, the United States Trustee held and concluded the first meeting

 of creditors, at which Howard E. Johnson testified on behalf of Berber.




 2 Dkt. Nos. 63 and 66.
 3 Dkt. Nos. 1 and 54.
 4 Dkt No. 1.
 5 On July 24, 2019, the debtor in possession filed amended Schedules E/F and Summary of Assets and Liabilities reflecting an

 increase in total debts in the amount of $5,288,503.94. See Dkt. No. 54.
 6 Dkt. No. 112.
 7 Dkt. Nos. 1, 24 and 54.
Case 19-41154-bem                Doc 119       Filed 11/17/20 Entered 11/17/20 14:16:45                               Desc Main
                                              Document     Page 3 of 16



                                              APPLICABLE STATUTES

      A. Appointment of a Chapter 11 Trustee

           8.        Section 1104 sets forth the statutory provisions regarding the appointment of a

 trustee or examiner. The movant seeking the appointment of a chapter 11 trustee bears the burden

 of proof by a preponderance of the evidence. 8

           9.        Section 1104(a)(1) requires the court, upon request by the United States Trustee or

 a party in interest, to order the appointment of a trustee “for cause, including fraud, dishonesty,

 incompetence, or gross mismanagement of the affairs of the debtor by current management, either

 before or after the commencement of the case, or similar cause . . . .”

           10.       Through section 1104(a)(1), Congress has mandated that the chapter 11 debtor in

 possession, which acts as a fiduciary of the creditors of the bankrupt estate, be an honest broker. 9

 The plain language of section 1104(a)(1) (specifically, the use of the word “shall”) indicates that

 courts may not look beyond a finding of “cause” in considering appointment of a trustee.                                 10




           11.       In the alternative, the court can order the appointment of a trustee pursuant to the




 8See Keeley &. Grabanski Land P’ship v. Keeley (In re Keeley and Grabankski Land P’ship), 455 B.R. 153, 162-163 (8th Cir.
 BAP 2011) (adopting preponderance of the evidence standard). See also Tradex Corp. v. Morse, 339 B.R. 823, 830-32 (D. Mass.
 2006) (same); In re Altman, 230 B.R. 6, 16-17 (Bankr. D. Conn. 1999), vacated in part on other grounds, 254 B.R. 509 (D. Conn.
 2000) (adopting preponderance standard); In re Berwick Black Cattle Co., 405 B.R. 907, 912 (C.D. Ill. 2009); In re Plaza del
 Retiro, Inc., 417 B.R. 632, 640 (Bankr. D.N.M. 2009) (noting split of authority on burden of proof issue); see also Grogan v.
 Garner, 498 U.S. 279, 286 (1991) (noting that the general standard of proof in civil and bankruptcy cases, and in
 nondischargeability litigation in particular, is a preponderance of the evidence). But see In re Marvel Entertainment Group, Inc.,
 140 F.3d at 471 (3d Cir. 1998) (requiring clear and convincing evidence for the appointment of a trustee under 11 U.S.C. § 1104(a)).
 9 See Wolf v. Weinstein, 372 U.S. 633, 651 (1963) (acknowledging the willingness of courts to leave debtors in possession “is
 premised upon an assurance that the officers and managing employees can be depended upon to carry out the fiduciary
 responsibilities of a trustee”); In re V. Savino Oil and Heating Co., 99 B.R. 518, 526 (Bankr. E.D.N.Y. 1989) (stating that “the
 willingness of Congress to leave a debtor-in-possession is premised on an expectation that current management can be depended
 upon to carry out the fiduciary responsibilities of a trustee. And if the debtor-in possession defaults in this respect, Section
 1104(a)(1) [of the Code] commands that stewardship of the reorganization effort must be turned over to an independent trustee.”)
 (cited with approval in In re Marvel Entertainment Group, Inc., 140 F.3d 463, 474 (3d Cir. 1998)).
 10 See In re Sharon Steel Corp., 871 F.2d 1217, 1226 (3d Cir. 1989) (stating that “[11 U.S.C. § 1104](a)(1) requires the bankruptcy

 court, upon motion, to appoint a trustee when the movant has proved ‘cause,’ which the statute defines to include incompetence
 and gross mismanagement.”); In re National Staffing Servs., LLC, 2005 WL 3729404 at *2 (Bankr. N.D. Ohio Nov. 21, 2005) (11
 U.S.C. § 1104(a)(1) provides for “the mandatory appointment of a trustee upon a specific finding of ‘cause.’”).
Case 19-41154-bem                 Doc 119       Filed 11/17/20 Entered 11/17/20 14:16:45          Desc Main
                                               Document     Page 4 of 16



 provisions of section 1104(a)(2). This subsection provides that the court shall order the

 appointment of a trustee if such an appointment is determined to be in the interests of creditors,

 any equity security holders, and other interests of the estate.

              12.      When a trustee is appointed “in the interests of creditors,” it is not necessary to

 find that the debtor or management engaged in any misdeeds. 11 Under section 1104(a)(2) the court

 should consider the debtor’s trustworthiness; past and present performance; likelihood of

 successful reorganization; absence of creditor confidence in current management; and the benefits

 of appointing trustee balanced against the cost of appointment. 12

              13.        Finally, the court may order the appointment of a trustee if grounds exist for

 conversion or dismissal of the case but the court determines that the appointment of a trustee is in

 the best interests of the creditors and the estate. 11 U.S.C. § 1104(a)(3).

        B. Appointment of a Chapter 11 Examiner as Alternate Relief

        14.           If the court does not order the appointment of a trustee, section 1104(c) permits

        the court, on request of a party in interest or the United States Trustee, to order the

 appointment of an examiner. Such an appointment shall be ordered: (1) if it is determined to be

 in the interests of creditors, any equity security holders, and other interests of the estate or (2) if

 the debtor’s fixed, liquidated, unsecured debts, other than debts for goods, services, or taxes, or

 owing to an insider, exceed $5,000,000.

              15.     Pursuant to section 1104(e), the U.S. Trustee shall move to appoint a trustee if




 11   In re Sharon Steel, 871 F.2d 1217, 1226 (3d Cir. 1989).
 12   In re Eurospark Indus., 424 B.R. 621, 621 (Bankr. E.D.N.Y. 2010).
Case 19-41154-bem                 Doc 119       Filed 11/17/20 Entered 11/17/20 14:16:45                                Desc Main
                                               Document     Page 5 of 16



 there are reasonable grounds to believe current company officials participated in actual fraud,

 dishonesty, or criminal conduct in the “management of the debtor or the debtor’s public financial

 reporting.”

           16.       Section 1106 of the Bankruptcy Code provides that an examiner shall “investigate

 the acts, conduct, assets, liabilities, and financial condition of the debtor, the operation of the

 debtor’s business and the desirability of the continuance of such business, and any other matter

 relevant to the case or to the formulation of a plan.” 13 Bankruptcy courts have utilized examiners

 in complex cases to investigate all aspects of a debtor’s bankruptcy proceeding, including

 investigating acts, conduct, assets, liabilities and financial condition of the debtor. 14                                       An

 independent, disinterested examiner can perform an investigation without any bias or undue

 pressure from any constituency that has a conflict of interest with the debtor. 15

            CAUSE EXISTS FOR APPOINTMENT OF A TRUSTEE OF EXAMINER

           17.       Bankruptcy Code section 704(a)(8) requires Berber file with the Court and the

 United States Trustee periodic reports and summaries of the operation of its business, including a

 statement of receipts and disbursements, and such other information as the United States Trustee

 or the Court requires. Federal Rule of Bankruptcy Procedure 2015(a) directs chapter 11 debtors-

 in- possession to file the reports and summaries required by section 704(a)(8). After confirmation



 13 11 U.S.C. §1106.
 14 See In the matter of First American Health Care of Georgia, Inc., 208 B.R. 992, 994 (Bankr. S.D. Ga. 1996) (“Section 1104
 clearly contemplates that if an investigation of any fraud, dishonesty, incompetence, misconduct, mismanagement, or irregularity
 in the management of the affairs of the debtor by current or former management is necessary either to protect the interests of
 creditors, equity security holders, and the estate, or if the debtor’s unsecured debt exceeds $5 million, the Court shall order the
 appointment of an examiner on motion and after notice and a hearing”); In re Public Serv. Co. of New Hampshire, 99 B.R. 177
 (Bankr. D. N.H. 1989) (holding that the examiner shall “investigate acts, conduct, assets, liabilities, and financial condition of the
 debtor, the operation of the debtor’s business and the desirability of the continuance of such business, and any other matter relevant
 to the case or to the formulation of a plan”) and In re A.H. Robins Co., 88 B.R. 742 (Bankr. E.D. Va. 1986) (appointing an examiner
 with authority to monitor the progress of the formulation of a plan of reorganization and to evaluate and suggest proposed elements
 of plan of reorganization).
 15 See In the matter of First American Health Care of Georgia, Inc., 208 B.R. at 995 (“[t]he involvement of an examiner will

 contribute valuable perspective to a case with many competing interests at stake”).
Case 19-41154-bem                Doc 119       Filed 11/17/20 Entered 11/17/20 14:16:45                               Desc Main
                                              Document     Page 6 of 16



 of the plan, the reorganized debtor is required to “file such reports as are necessary or as the court

 orders.” 11 U.S.C. § 1106(a)(7). “Monthly reports and the financial disclosures contained within

 them are the life-blood of the Chapter 11 process and are more than mere busy work.” In re

 Andover Covered Bridge, LLC, 553 B.R. 162, 173 (1st Cir. BAP 2016).

           18.       Conflicting and irregular information provided by Berber, including in monthly

 reports,     suggests       the     possibility      of     “fraud,     dishonesty,        incompetence,          misconduct,

 mismanagement, or irregularity in the management of the affairs of the debtors of or by current or

 former management of the debtor.” 11 U.S.C. §1104(c). 16

 A. IRREGULARITIES REGARDING SALES, RECEIVABLES, AND RECEIPTS

           19.       During Berber’s section 341 meeting of creditors on Wednesday, June 26, 2019,

 Howard Johnson testified that Berber intended to increase sales, collect approximately three-

 quarters of a million dollars on its accounts receivable, and successfully reorganize. 17


 16 The United States Trustee does not suggest that the instances mentioned here are the only possible instances that call for the

 appointment of a trustee or examiner in this case.
 17 The following is an excerpt from the 341 Meeting of Creditors held on June 26, 2019 in Rome, Georgia for American Berber,

 Inc., Case No. 19-41154. Martin Ochs, trial attorney for the United States Trustee is designated as “MO,” while Howard Johnson
 for American Berber, Inc. is designated as “HJ.”
 MO: What has to happen now for American Berber to be able to emerge from bankruptcy?
 HJ: We’d have to fix our supply problem and increase our sales.
 MO: And what steps are you taking to do that?
 HJ: We are looking at the machines, going through our process, and trying to fix our quality issue and then our office staff – the
 folks that are there selling the carpet – are calling each one of our customers, talking to them about our problems and the lack of
 product that we had in the past, and our ability to supply their needs in the future.
 MO: Do you think that American Berber has the ability to reorganize in a fair and successful manner?
 HJ: We do. I do.
 MO: AB has listed accounts receivable in the amount of about three-quarters of a million dollars. Are those collectible?
 HJ: I don’t… I believe they are… But, I don’t know. You don’t know if something is collectible until somebody pays you.
 MO: No, but we usually have historical data to back us up.
 HJ: Yes.
 MO: Looking at that historical data, how much of that three-quarters of a million dollars is collectible?
 …
 MO: The 727 … three-quarters of a million dollars sounds more acceptable… You think that’s collectible?
 HJ: We do. Based upon our past.
 MO: Since the filing of the Petition, has American Berber been able to collect on its accounts receivable?
 HJ: To the best of my knowledge, we have.
 MO: Do you know how much?
 HJ: No, I don’t.
 MO: American Berber lists inventory of approximately a million dollars. Do you think that is a fair value for it? Do you think it
 can be liquidated at something close to that value?
 HJ: I do.
 MO: Okay. What is that? Finished goods?
Case 19-41154-bem               Doc 119       Filed 11/17/20 Entered 11/17/20 14:16:45                             Desc Main
                                             Document     Page 7 of 16



          20.       Berber’s monthly operating reports appear to show an abrupt halt in sales to more

 than 130 established credit customers in June 2019. 18 In each month between July 2019 through

 August 2020, Berber reported no new sales on account. 19 This suggests that Berber abruptly ceased

 making sales to all credit customers in or about June 2019.

          21.       The monthly reports also appear to show Berber ceased collection of accounts

 receivable. In May 2019, Berber reported collecting $146,736.30 on outstanding accounts

 receivable. 20 In June 2019, collections were $133,591.68. 21 In July 2019 collections totaled

 $109,928.62. 22 In August 2019, collections dropped to                           $2,794.92. 23 Reported collections

 remained below $20,000 per month from August 2019 through the following twelve months. Over

 those thirteen months combined, Berber reported collecting a net of $78,676.74 on total

 outstanding accounts receivable, for an average net collection of just $6,052.06 per month. 24 This

 thirteen-month net collections figure is roughly half of the amount of collections in May 2019.

          22.       In monthly reports, Berber reported that the vast majority of its credit clients did

 not make any payments on their accounts in June 2019, July 2019, August 2019, or September

 2019. 25 Of the approximately 135 clients with non-zero accounts receivable balances in July 2019,

 117 (86.67%) of these clients’ accounts receivable totals remained the same at the end of August




 HJ: Yes, sir.
 MO: So that’s carpet ready to go?
 HJ: Yes, sir.
 MO: Does that generally sell?
 HJ: Well, it has in the past.
 18 See Dkt. No. 64, pp. 10-12.
 19 Attachment 1, Accounts Receivable Reconciliation. Second line: “PLUS: Current Month New Billings.”
 20 See Dkt. No. 37, p. 11, “Collection During The Month.”
 21 See Dkt. No. 64, p. 9, “Collection During The Month.”
 22 See Dkt. No. 76, p. 6, “Collection During The Month.”
 23 See Dkt. No. 77, p. 7, “Collection During The Month.”
 24 Compare Dkt. No. 76, p. 6, “End of Month Balance” to Dkt. No. 110, p. 4, “End of Month Balance.” Berber reported $363,854.40

 of outstanding accounts in July 2019 and $285,177.66 thirteen months later in August 2020.
 25 Compare month end accounts receivable for each respective client across the four months of June 2019, July 2019, August 2019,

 and September 2019. Specifically, Dkt. No. 64, pp. 10-12; Dkt. No. 76, pp. 7-10; Dkt. No. 77, pp. 8-11; and, Dkt. No. 88, pp. 9-
 11.
Case 19-41154-bem                Doc 119       Filed 11/17/20 Entered 11/17/20 14:16:45                              Desc Main
                                              Document     Page 8 of 16



 2019. 26 Of the approximately 131 clients with non-zero accounts receivable balances in August

 2019, 118 (90.08%) of these clients’ accounts receivable totals remained the same at the end of

 September 2019. 27, 28 Berber did not write off any of its accounts that were over 90 days old at

 any time between October 2019 and August 2020. 29

          23.       In its monthly operating reports, Berber continuously reported illogically negative

 accounts receivable balances that further suggest the possibility of "fraud, dishonesty,

 incompetence, misconduct, mismanagement, or irregularity in the management of the affairs of

 the debtors of or by current or former management of the debtor,” (11 U.S.C. §1104(c)), a

 fundamental reason why an examiner shall “investigate the acts, conduct, assets, liabilities, and

 financial condition of the debtor, the operation of the debtor’s business and the desirability of the

 continuance of such business, and any other matter relevant to the case or to the formulation of a

 plan.” 11 U.S.C. §1106.

          24.       Specifically, Berber reported a negative total accounts receivable balance in the 31-

 60 day old category in June 2019. 30 American Berber reported negative total accounts receivable

 balances in the 61-90 day category in June 2019 31, July 2019 32, and August 2019 33. There was no

 explanation provided for these illogical negative balances.

          25.       Further, in June 2019, Berber reported illogical, mixed (positive and negative)

 accounts receivable balances for four clients. For one of these clients, Berber reported that the

 client had a positive accounts receivable balance in two age categories, a negative balance in two


 26 Compare Dkt. No. 76, pages 7-10 to Dkt. No. 77, pages 8-11.
 27 Compare Dkt. No. 77, pages 8-11 to Dkt. No. 88, pages 9-11.
 28 Two of the thirteen client balances that changed between August and September 2019 changed by less than $35. When these two

 trivial changes are recategorized as falling into the unchanged group, then the total clients with unchanged balances increased to
 120 out of 131 clients (91.60%).
 29 Attachment 1, Accounts Receivable Reconciliation, “PLUS/MINUS: Adjustments or Writeoffs.”
 30 See Dkt. No. 64, p. 9.
 31 See Dkt. No. 64, p. 9.
 32 See Dkt. No. 76, p. 6.
 33 See Dkt. No. 77, p. 7.
Case 19-41154-bem               Doc 119      Filed 11/17/20 Entered 11/17/20 14:16:45                            Desc Main
                                            Document     Page 9 of 16



 age categories, a zero balance in one category, and an overall total positive balance for the month. 34

 For the other three of these clients, Berber reported that the client had a positive or zero accounts

 receivable balance in three age categories, a negative balance in one age category, and an overall

 total positive balance for the month. 35 Likewise, in July 2019, Berber reported illogical, mixed

 accounts receivable balances for four clients. 36 In August 2019, Berber reported mixed accounts

 receivable balances for five clients. 37 In September 2019, Berber reported mixed accounts

 receivable balances for five clients. 38

          26.       Despite no credit sales being reported for the fourteen month period of July 2019

 through August 2020, Berber reported accounts receivable totals that increased for at least twenty

 credit customers between June and July 201939, for at least five credit customers between July and

 August 40, and for at least one credit customer between August and September. 41, 42 Based on the

 lack of new credit sales reported, it is odd to have reported increases in accounts receivable in July

 2019, August 2019, and September 2019. 43

          27.       Additionally, despite reporting that no new sales on credit were made over the

 fourteen month period of July 2019 through August 2020, Berber reported in its monthly operating

 reports that there was a non-zero balance for total accounts receivable outstanding with an age of


 34 See Dkt. No. 64, p. 10. Account number 04115 for “Abraham Linc.; Bridgeport, WV.” Reported values were as follows: Current
 = $152,437.69. 0-30 days = $5,844.18. 31-60 days = -$17,484.19. 61-90 days = -$27,512.83. 90+ days = $0. Total = $113,284.85.
 35 See Dkt. No. 64, pp. 11-12. Account number 06371 for “L & L Carpet; Hillsborough, NJ.” Reported values were as follows:

 Current = $0. 0-30 days = $397.65. 31-60 days = $1,213.21. 61-90 days = $0. 90+ days = -$775.19. Total = $835.67. Account
 number 06845 for “Carpet Spectrum; Memphis, TN.” Reported values were as follows: Current = $579.20. 0-30 days = $0. 31-60
 days = $0. 61-90 days = $0. 90+ days = -$81.05. Total = $498.15. Account number 07729 for “Hom Furniture.” Reported values
 were as follows: Current = $2,265.11. 0-30 days = $5,181.96. 31-60 days = $347.51. 61-90 days = -$463.77. 90+ days = 0. Total
 = $7,330.81.
 36 See Dkt. No. 76, pp. 7-10.
 37 See Dkt. No. 77, pp. 8-11.
 38 See Dkt. No. 88, pp. 9-11.
 39 Compare Dkt. No. 64, pp. 10-12 to Dkt. No. 76, pp. 7-10.
 40 Compare Dkt. No. 76, pp. 7-10 to Dkt. No. 77, pp. 8-11.
 41 Berber provided itemized accounts receivable records for only five months: May 2019, June 2019, July 2019, August 2019, and

 September 2019. Therefore, it was not possible to evaluate itemized accounts receivable for clients after the September 2019
 Monthly Operating Report.
 42 Compare Dkt. No. 77, pp. 8-11 to Dkt. No. 88, pp. 9-11.
 43 Schedule of Receipts and Disbursements. Line 2: Receipts, Subline B. Accounts Receivable.
Case 19-41154-bem                Doc 119 Filed 11/17/20 Entered 11/17/20 14:16:45                                    Desc Main
                                        Document    Page 10 of 16



 less than 30 days in six of those months. 44 Berber reported a non-zero balance for total accounts

 receivable outstanding with an age of 31-60 days in ten of those months. Berber reported a non-

 zero balance for total accounts receivable outstanding with an age of 61-90 days in twelve of those

 months.

          28.       Similarly, despite reporting that no new sales on credit made during the fourteen

 month period of July 2019 through August 2020, Berber continually reported outstanding accounts

 receivable that did not age over time. American Berber reported the same amount of outstanding

 accounts receivable in one age category across consecutive months despite the fact that the

 respective values should have aged over those times. Specifically, Berber reported consecutive,

 duplicate balances for two age categories in three two-month periods, and for one age category in

 one additional two-month period. 45

          29.       In fact, in an examination of Berber’s detailed accounts receivable reports for its

 clients provided in its monthly operating reports, each and every sampled client’s accounts

 receivable values were irregularly reported. In particular, a sample of individual client accounts

 receivable records was tracked from June 2019 through September 2019. 46 Of the eighteen client

 accounts sampled and tracked over those four months, each and every account displayed irregular

 reporting characteristics that suggested records were manipulated. Specifically, the majority of



 44 Berber did not provide an aging schedule for October 2019. The pattern of reporting around that month suggests Berber would
 have reported a balance in all categories of ages, including 0-30 days, 31-60 days, and 61-90 days.
 45 Berber reported -$15,855.67 of 61-90 day old accounts receivable in June 2019 and again in July 2019. Berber reported $8,710.81

 of 90+ day old accounts receivable in June 2019 and again in July 2019. Berber reported $17,667.50 of 61-90 day old accounts
 receivable in November 2019 and again in December 2019. Berber reported $5,117.85 of 90+ day old accounts receivable in
 November 2019 and again in December 2019. Berber reported $82,944.31 of 61-90 day old accounts receivable in April 2020 and
 $82,914.84 in May 2020. Berber reported $196,304.10 of 90+ day old accounts receivable in March 2020, while reporting
 $196,063.03 in that same category in April 2020 and again in May 2020.
 46 The initial, random sample of client accounts was drawn based on 10% of apparently outstanding credit accounts in September

 2019. It appeared from Berber’s detailed accounts receivable reports, at first, that there were roughly 178 credit accounts
 outstanding as of September 2019. The 10% sample therefore was created of 18 client accounts (10% of 178 clients). It later became
 apparent that there were far less credit accounts outstanding than apparently listed in the detailed accounts receivable reports
 provided by Berber as attachments to its Monthly Operating Reports. Therefore, the sample of clients examined here is closer to
 13% of the total outstanding credit clients as of September 2019.
Case 19-41154-bem                Doc 119 Filed 11/17/20 Entered 11/17/20 14:16:45                                    Desc Main
                                        Document    Page 11 of 16



 these clients had the exact same value and age of accounts receivable reported across consecutive

 months, as if the accounts receivable balances never aged over time.

          30.       Further, at least one of these sampled clients was not listed as a client in June 2019,

 but then was listed as a client in July 2019 with accounts receivable outstanding aged 31-60 days. 47

 Similarly, three others of these eighteen sampled clients were not listed as clients in June 2019,

 but then were listed as clients in July 2019 with current or 1-30 day old balances. 48 There were no

 corresponding increases in income from newly recorded credit sales on the respective Schedules

 of Receipts and Disbursements, nor were any new credit sales reported on the respective

 Attachments 1 related to the increased accounts receivable reported for any of these four clients.

          31.       Consistent with these observations of irregular accounts receivable reporting by

 American Berber, Plaintiff Joseph Farless’s Brief in Support of Trustee's Motion to Dismiss, filed

 in this case by Jeffrey W. Maddux on October 14, 2020, suggests Berber failed to report in its

 monthly operating reports sales made to and payments received from Field Turf, a customer of

 American Berber. 49

 B.       DISCREPANCIES REGARDING PERSONNEL

          32.       It also appears that American Berber misreported personnel facts and related

 payroll expenses.

          33.       First, Berber continually reported having four full-time employees, even while

 reporting that payroll expenses were $0. On Attachment 7 to its monthly operating reports, Berber

 reported having four full-time employees in each month of May 2019 through August 2020. 50


 47 Account 05300, Floors R Us.
 48 1) 05160, Galloway Flooring, 2) 04993 Ron's Flooring, and 3) 04235 Variety.
 49 Dkt. No. 115, pp. 5-9.
 50 Three reporting behaviors indicate that American Berber conscientiously completed Attachment 7, such that the continual

 reporting of having four full-time employees could not have been in error. First, the dates listed at the top of each Attachment 7
 were updated for each respective month. Second, information reported in the “Confirmation of Insurance Portion” of Attachment
 7 changed over time. Specifically, there was nothing reported in the insurance information section of Attachment 7 from May 2019
Case 19-41154-bem                Doc 119 Filed 11/17/20 Entered 11/17/20 14:16:45                                     Desc Main
                                        Document    Page 12 of 16



 However, Berber reported no activity in the payroll bank account 51 or in the tax bank account 52

 over time. These bank accounts specifically were for payroll expense and payroll tax accounting.

 Despite reporting no activity in these bank accounts related to payroll, Berber reported

 $61,005.84 53 of payroll expenses in May 2019, $8,832.25 54 in June 2019, and $8,832.35 55 in July

 2019 before shifting from reporting payroll expenditures to reporting contract labor

 expenditures. 56

           34.       Second, Berber continually reported having four full-time employees, even

 though it never established a required payroll bank account or a required (payroll) tax bank

 account. Berber provided no information on any respective Attachment 7 for the fields of “Name

 of Bank,” “Branch,” “Account Name,” or “Account Number.” No activity ever was reported in

 these accounts. 57

 C.        OMISSION OF OTHER MATERIAL INFORMATION

           35.       It appears Berber deliberately omitted information from its monthly operating

 reports.

           36.       First, Berber provided no information about its largest influx of cash. Specifically,

 in November 2019, Berber reported $208,748.52 in Other Receipts 58, which is nearly ten times




 to November 2019. This changed in December 2019 when American Berber completing the “Confirmation of Insurance Portion”
 of Attachment 7. American Berber provided information in that Portion until July 2020. In August 2020, that Portion returned to
 being blank. Third, American Berber began reporting expenses for contract labor at the same time that it ceased reporting expenses
 for payroll.
 51 Attachment 4C: Monthly Summary of Bank Activity – Payroll Account. Attachment 5C: Check Register – Payroll Account.
 52 Attachment 4D: Monthly Summary of Bank Activity – Tax Account. Attachment 5D: Check Register – Tax Account.
 53 See Dkt. No. 37, p. 2, Disbursements Line 5J: “Payroll – Net.”
 54 See Dkt. No. 64, p. 2, Disbursements Line 5J: “Payroll – Net.”
 55 See Dkt. No. 76, p. 2, Disbursements Line 5J: “Payroll – Net.”
 56 Disbursements Line 5C: “Contract Labor.”
 57 This reporting contrasts with the fact that American Berber completed those same fields for its Operating Accounts. The contrast

 in reporting between the types of accounts suggests that the reporting for the payroll and tax bank accounts was deliberate.
 Specifically, Attachment 4A: Monthly Summary of Bank Activity – Operating Account for DIP. Attachment 5A: Check Register
 – Operating Account for DIP. Attachment 4B: Monthly Summary of Bank Activity – Operating Account. Attachment 5B: Check
 Register – Operating Account.
 58 See Dkt. No. 90, p. 2, Receipts, Line 2C.
Case 19-41154-bem               Doc 119 Filed 11/17/20 Entered 11/17/20 14:16:45                                    Desc Main
                                       Document    Page 13 of 16



 its average total receipts in any given month. Berber listed “See Attached” 59 for the details of this

 unusually large amount, but it failed to provide any respective attachment.

          37.       Second, Berber failed to identify compensation paid to Howard Johnson. Howard

 Johnson testified at a 341 meeting of creditors on June 26, 2019 in Rome, Georgia that he drew a

 salary of $12,000 per month from Berber. 60 There is a line item for a payment of $8,832.35 to

 Howard Johnson in the bank reconciliation details provided by Berber for May 2019, 61 June

 2019, 62 and July 2019. 63 However, Berber does not list any of these amounts paid to Howard

 Johnson as compensation of an owner or officer as required on Attachment 7 of the respective

 reports, nor does American Berber identify any of these payments in the text of its Monthly

 Operating Reports for those months. There were no line item reconciliation references to any

 payments made by Berber to Howard Johnson for any month after July 2019 through its most

 recent Monthly Operating Report for August 2020, except for two apparent reimbursements and




 59 See Dkt. No. 90, p. 3, Detail of Other Receipts and Other Disbursements.
 60 The following is an excerpt from the 341 Meeting of Creditors held on June 26, 2019 at 10:00AM in Rome, Georgia for Howard
 Johnson, Case No. 1941149; American Corporate Group, 19-41150; and American Berber, Case No. 19-41154. “MO” is the trial
 attorney with the United States Trustee interviewing Howard Johnson (“HJ”).
 MO: Okay. Do you take any income from either American Carpet or American Berber?
 HJ: Uh…(pause)…yes and no. And that's difficult to answer. I have just started taking a salary from the company.
 MO: Which company?
 HJ: From American Berber.
 MO: And then how much do you take as a salary?
 HJ: I take twelve thousand dollars per month.
 61 See Dkt. No. 37, p. 27, Reconciliation Detail for Georgia Bank & Trust Account, check #109533 dated May 23, 2019 for

 $8,832.35 to Howard Johnson. There is no corresponding entry for Officer or Owner Compensation on Attachment 7. (See Dkt.
 No. 37, p. 38.)
 62 See Dkt. No. 64, p. 18, Reconciliation Detail for American Berber – DIP Account, Check 1035 dated June 26, 2019 for $8,832.35.

 There is no corresponding entry for Officer or Owner Compensation on Attachment 7. (See Dkt. No. 64, p. 41.)
 63 See Dkt. No. 76, p. 16, Reconciliation Detail for American Berber – DIP Account, Check 1035 dated July 19, 2019 for $8,832.35.

 There is no corresponding entry for Officer or Owner Compensation on Attachment 7. (See Dkt. No. 76, p. 30.)
Case 19-41154-bem                Doc 119 Filed 11/17/20 Entered 11/17/20 14:16:45                                     Desc Main
                                        Document    Page 14 of 16



 one again unidentified payment of $10,000 in November 2019. 64, 65, 66, 67 This implies that

 Howard Johnson received no compensation from Berber for August – October 2019 or for

 December 2019 – August 2020.

           38.       Third, in addition to the information already mentioned to have been omitted by

 Berber from its Monthly Operating Reports, Berber consistently did not report information for

 several required portions of its monthly operating reports. Specifically, Berber did not report

 cumulative amounts for petition to date line items on the Schedule of Receipts and

 Disbursements. It did not provide any explanation of receivables in the “Over 90 Days” category

 on Attachment 1. It did not provide information about its method of costing inventory, nor about

 inventory aging on Attachment 3. It did not provide any information about taxes owed and due

 on Attachment 6. It did not provide any information on significant developments during any

 reporting periods on Attachment 8.

           39.       Fourth, Berber failed to provide monthly operating reports by required deadlines.

 Of the fifteen Monthly Operating Reports submitted by Berber since the initiation of its case

 through October 25, 2020, only two reports were submitted to the court on time. 68


 64 See, e.g., August 2019 – Dkt. No. 77, pp. 18-20; September 2019 – Dkt. No. 88, pp. 18-20; and, October 2019 – Dkt. No. 89, pp.

 12-14.
 65 From an examination of line items provided as reconciliation details to each month’s Attachment 5A, Check Register Detail for

 Operating Account. Note that in July 2019, Howard Johnson received a reimbursement of $2,267.93. See Dkt. No. 76, p. 3. In
 October 2019, Howard Johnson received $230 for unspecified reasons. See Dkt. No. 89, p. 3. These payments are not considered
 compensation for purposes of this statement.
 66 In November 2019, there was a line item expenditure in its Operating Account reconciliation details for a payment of $10,000 to

 Howard Johnson. (See Dkt. No. 90, p. 9, Check 1294 on November 19, 2019). However, American Berber again provided no
 textual reference to this amount, nor did it report any compensation to officers or owners on its November 2019 Attachment 7. (See
 Dkt. No. 90, p. 22).
 67 American Berber did report $12,407.60 in “Other Operating Expenses” in November 2019 (See Dkt. No. 90, p. 2, Disbursements,

 Line 5W), but also failed to provide an explanation for this amount (See Dkt. No. 90, p. 3, Detail of Other Receipts and Other
 Disbursements).
 68 American Berber delinquently filed the following reports. Dkt. No. 37 – July 1, 2019; Report for: 05/16/2019 through 05/31/2019.

 Dkt. No. 56 – July 25, 2019; Report for: June 1, 2019 through June 30, 2019. Dkt. No. 64 – August 29, 2019; Report for: 06/01/2019
 through 06/30/2019. Dkt. No. 65 – August 29, 2019; Report for: 07/01/2019 through 07/31/2019. Dkt. No. 77 – October 15, 2019;
 Report for: 08/01/2019 through 08/31/2019. Dkt. No. 88 – December 19, 2019; Report for: 09/01/2019 through 09/30/2019. Dkt.
 No. 89 – December 20, 2019; Report for: 10/01/19 through 10/31/19. Dkt. No. 92 - February 3, 2020; Report for: 12/01/2019
 through 12/31/2019. Dkt. No. 94 - |February 25, 2020; Report for: 01/01/2020 through 01/31/2020.Dkt. No. 97 – April 23, 2020;
 Report for: 03/01/2020 through 03/31/2020. Dkt. No. 105 – July 8, 2020; Report for: 04/01/2020 through 04/30/2020. Dkt. No.
 106 – July 8, 2020; Report for: 05/01/2020 through 05/31/2020. Dkt. No. 108 – September 3, 2020; Report for: 06/01/2020 through
Case 19-41154-bem              Doc 119 Filed 11/17/20 Entered 11/17/20 14:16:45                               Desc Main
                                      Document    Page 15 of 16



                                                       Conclusion

          It is axiomatic that a debtor in possession is a fiduciary. As a fiduciary, the debtor in

 possession does not act in its own interest but, like a trustee, must act in the best interest of the

 creditors of the estate. Commodity Futures Trading Comm. v. Weintraub, 47 U.S. 343, 354-55

 (1985). “[S]ection 1104 represents a protection that the court should not lightly disregard or

 encumber with overly protective attitudes towards debtors-in-possession.” In re V. Savino Oil &

 Heating Co., Inc., 99 B.R. 518, 525 (Bankr. E.D.N.Y. 1989). Although courts apply a

 presumption that a debtor should remain in possession, they do so “based on the notion that the

 debtor is generally best equipped to oversee the company’s reorganization.” Tradex Corp. v.

 Morse, 339 B.R. 823, 830 (D. Mass. 2006). Berber’s failure to timely provide clear and reliable

 financial information warrants appointment of a trustee or examiner. In re Royal Alice

 Properties, LLC, 2020 WL 5357795 (Bankr. E.D. Louisiana, September 4, 2020)

          WHEREFORE, the United States Trustee prays for the immediate entry of an order

 appointing a trustee or examiner, and for such other relief as the court deems necessary and

 appropriate.


                                                                   NANCY J. GARGULA
                                                                   United States Trustee, Region 21

                                                                   /s/ Vanessa A. Leo
                                                                   Vanessa A. Leo
                                                                   Georgia Bar No. 410598
                                                                   United States Department of Justice
                                                                   Office of the United States Trustee
                                                                   362 Richard B. Russell Building
                                                                   75 Ted Turner Drive, S.W.
                                                                   Atlanta, Georgia 30303
                                                                   (404) 331-4437
                                                                   Vanessa.A.Leo@usdoj.gov

 06/30/2020. Dkt. No. 109 – September 3, 2020; Report for: 07/01/2020 through 07/31/2020. Dkt. No. 110 – September 29, 2020;
 Report for: 08/01/2020 through 08/31/2020.
Case 19-41154-bem        Doc 119 Filed 11/17/20 Entered 11/17/20 14:16:45                 Desc Main
                                Document    Page 16 of 16



                                  CERTIFICATE OF SERVICE

        This Is To Certify That I Have On This Day Electronically Filed The Foregoing Notice Of
 Hearing And United States Trustee’s Motion To Supplemental Motion To Appoint A Chapter 11
 Trustee, Or In The Alternative, An Examiner Using The Bankruptcy Court’s Electronic Case Filing
 Program, Which Sends A Notice Of This Document And An Accompanying Link To This
 Document To The Following Party Who Has Appeared In This Case Under The Bankruptcy
 Court’s Electronic Case Filing Program:

        Matthew R. Brooks matthew.brooks@troutmansanders.com
        Timothy M. Gibbons tgibbons@chamblisslaw.com, jgranillo@chamblisslaw.com
        Michael D. Hurtt hurttnotices@windstream.net; hurttecfnotices@gmail.com;
        G17451@notify.cincompass.com
        David W. Johnson david@hurttlaw.com, david.johnson8@gmail.com;
        G17451@notify.cincompass.com
        Leon S. Jones ljones@joneswalden.com, jwdistribution@joneswalden.com;
        cparker@joneswalden.com; cmccord@joneswalden.com; lpineyro@joneswalden.com;
        arich@joneswalden.com; ewooden@joneswalden.com
        Thomas T. McClendon tmcclendon@joneswalden.com,
        jwdistribution@joneswalden.com
        Cameron M. McCord cmccord@joneswalden.com, jwdistribution@joneswalden.com;
        ljones@joneswalden.com; ahirsch@joneswalden.com; cparker@joneswalden.com;
        lbrown@joneswalden.com; lpineyro@joneswalden.com
        Thomas D. Richardson TRichardson@Brinson-Askew.com, Tdr82454@gmail.com
        Matthew J. Tokajer jwdistribution@joneswalden.com;ljones@joneswalden.com
        Stuart Freeman Wilson-Patton agbankgeorgia@ag.tn.gov, Stuart.Wilson-
        Patton@ag.tn.gov

        I further certify that on this day, I caused a copy of this document to be served via United
 States First Class Mail, with adequate postage prepaid on the following parties at the address
 shown for each:

 American Berber, Inc.                 American Carpet Group, Inc.
 PO Box 430                            PO Box 430
 Calhoun, GA 30703                     Calhoun, GA 30703


 Dated: November 17, 2020                                     NANCY J. GARGULA
                                                              UNITED STATES TRUSTEE
                                                              REGION 21

                                                              By: /s/ Vanessa A. Leo
                                                                  Vanessa A. Leo
                                                                  Georgia Bar No. 410598
